UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016. or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-34779 HIGHER ONE HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 26-3025501 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 115 Munson Street New Haven, CT 06511 (Address of Principal Executive Offices)(Zip Code) (203) 776-7776 (Registrant's Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, If Changes Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” or “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer Accelerated filer x Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x As of May 4, 2016, there were 48,664,224 shares of common stock, par value $0.001 per share, outstanding. HIGHER ONE HOLDINGS, INC. INDEX TO REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED MARCH 31, 2016 Page PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets as of March 31, 2016 and December 31, 2015 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2016 and 2015 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2016 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II – OTHER INFORMATION 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signature 32 As used herein, the terms “we,” “us,” “our,” “the Company,” or “Higher One,” unless the context otherwise requires, mean Higher One Holdings, Inc. and its subsidiaries. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Higher One Holdings, Inc. Condensed Consolidated Balance Sheets (In thousands of dollars, except share and per share amounts) (unaudited) March 31, 2016 December 31, 2015 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable 6,610 5,052 Income receivable 6,546 9,227 Prepaid expenses and other current assets 6,186 8,059 Total current assets 54,366 $ Deferred costs 3,207 3,753 Fixed assets, net 40,512 42,288 Intangible assets, net 29,855 31,430 Goodwill 53,022 53,022 Loan receivable related to New Markets Tax Credit financing 7,633 7,633 Other assets 2,850 2,909 Restricted cash 2,729 2,729 Total assets Liabilities and Stockholders' Equity Current liabilities: Accounts payable Accrued expenses 19,675 Deferred revenue 16,118 17,145 Total current liabilities Deferred revenue and other non-current liabilities 5,346 5,414 Loan payable and deferred contribution related to New Markets Tax Credit financing 8,483 8,561 Debt 29,000 29,000 Deferred tax liabilities 1,179 1,404 Total liabilities Commitments and contingencies (Note 7) Stockholders’ equity: Common stock, $.001 par value; 200,000,000 shares authorized; 60,366,127 shares issued and 48,280,322 shares outstanding at March 31, 2016 and 59,921,503 shares issued and 48,008,477 shares outstanding at December 31, 2015 60 60 Additional paid-in capital 191,668 191,391 Treasury stock, 12,085,805 and 11,913,026shares at March 31, 2016 and December 31, 2015, respectively ) ) Accumulated other comprehensive loss ) ) Retained earnings 55,292 Total stockholders’ equity 108,731 Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Higher One Holdings, Inc. Condensed Consolidated Statements of Operations (In thousands of dollars, except share and per share amounts) (unaudited) Three Months Ended March 31, Revenue: Account revenue $ 30,704 $ 37,528 Payment transaction revenue 18,215 17,324 Higher education institution revenue 6,471 6,416 Other revenue 161 240 Revenue 55,551 61,508 Cost of revenue 25,931 27,747 Gross margin 29,620 33,761 Operating expenses: General and administrative 17,327 17,541 Product development 1,757 1,405 Sales and marketing 2,787 3,267 Costs related to planned disposal of disbursements business 421 - Total operating expenses 22,292 22,213 Income from continuing operations 7,328 11,548 Interest income 20 20 Interest expense ) ) Other income 77 77 Net income before income taxes from continuing operations 6,822 10,501 Income tax expense from continuing operations 4,335 Income from continuing operations 6,166 Discontinued operations: Incomefrom discontinued operations - 1,027 Loss on disposal ) - Income tax (expense) benefit 12 ) Income (loss)from discontinued operations ) 694 Net income $ $ 6,860 Weighted average shares outstanding Basic Diluted Earnings per share of common stock - basic Continuing operations $ $ Net income per share $ $ Earnings per share of common stock - diluted Continuing operations $ $ Net income per share $ $ Net income $ $ Foreign currency translation adjustment - - Comprehensive income $ $ 6,860 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Higher One Holdings, Inc. Condensed Consolidated Statement of Changes in Stockholders’ Equity (In thousands of dollars, except share amounts) (unaudited) Accumulated Additional Other Total Common Stock Paid-in Treasury Comprehensive Retained Stockholders' Shares Amount Capital Stock Income Earnings Equity Balance at December 31, 2015 48,008,477 $ 60 $ 191,391 $ ) $ ) $ 55,292 $ 108,731 Vesting of restricted stock, net of cancellations for tax withholding - ) - - - ) Stock-based compensation - Reversal of tax benefit related to options - - ) - - ) Exercise of stock options - 4 - - 4 Net income - Balance at March 31, 2016 $ 60 $ $ ) $ ) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Higher One Holdings, Inc. Condensed Consolidated Statements of Cash Flows (In thousands of dollars) (unaudited) Three Months Ended March 31, Cash flows from operating activities Net income $ $ 6,860 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,573 5,170 Amortization of deferred finance costs 270 659 Loss on disposition ofdata analyticsbusiness 32 - Stock-based compensation 1,126 2,198 Deferred income taxes ) ) Income tax impact related to exercise of stock options and tax payments related to the vesting of restricted stock units ) ) Other non-cash income ) ) Loss on disposal of fixed assets 47 10 Changes in operating assets and liabilities: Accounts receivable ) ) Income receivable 2,681 2,103 Deferred costs ) ) Prepaid expenses and other current assets 1,873 3,014 Other assets 59 ) Accounts payable ) 259 Accrued expenses ) 2,860 Deferred revenue ) ) Net cash provided by operating activities 16,169 Cash flows from investing activities Purchases of fixed assets ) ) Additions to internal use software ) ) Net cash used in investing activities ) ) Cash flows from financing activities Repayments of line of credit - ) Payment of deferred financing costs - ) Excess tax benefit related to stock options 4 15 Proceeds from exercise of stock options 4 215 Net cash provided by (used in) financing activities 8 ) Effect of exchange rate changes on cash - - Net change in cash and cash equivalents 8,156 ) Cash and cash equivalents at beginning of period 26,868 40,022 Cash and cash equivalents at end of period $ 35,024 $ 14,982 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Higher One Holdings, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) 1. Nature of Business and Organization Business Overview Higher One Holdings, Inc., or HOH, is a leading provider of technology and payment services to the higher education industry. HOH, through its subsidiaries, provides a comprehensive suite of disbursement and payment solutions specifically designed for higher education institutions and their students. We have developed and acquired proprietary software-based solutions to provide these services. HOH is incorporated in Delaware and maintains its headquarters in New Haven, Connecticut. HOH has a wholly-owned subsidiary, Higher One, Inc., or HOI, which has two wholly-owned subsidiaries, Higher One Machines, Inc., or HOMI, and Higher One Real Estate, Inc., or Real Estate Inc. HOI and HOMI together own 99.995% of Higher One Financial Technology Private Limited, or HOFTPL. Real Estate Inc. has a 98% ownership interest in Higher One Real Estate SP, LLC, or Real Estate LLC. HOMI and HOFTPL perform certain of our operational support functions. Real Estate Inc. and Real Estate LLC were each formed to hold and operate certain of our real estate assets. Significant Transactions As further described in Note 3, on October 14, 2015, we entered into an Asset Purchase Agreement, the Campus Labs Asset Purchase Agreement, with CL NewCo, Inc., an affiliate of Leeds Equity Partners, for the sale of substantially all of the assets of our data analytics business. On November 25, 2015, we completed that sale pursuant to the terms of the Campus Labs Asset Purchase Agreement. The financial results of the data analytics business are reported as discontinued operations. On December 15, 2015, we entered into an Asset Purchase Agreement, the Disbursements Asset Purchase Agreement, with Customers Bank, or Bank, and Customers Bancorp, Inc., or Bancorp, and together with Bank, Buyer, under which Buyer agreed to purchase substantially all of the assets and assume certain of the liabilities of our refund disbursement business. Buyer is a current bank partner of Higher One. Under the terms of the Disbursements Asset Purchase Agreement, Buyer agreed to acquire the disbursement business for an aggregate purchase price of $37 million, payable as follows: $17 million on the closing date and $10 million on each of the first two anniversaries of such date. The Disbursements Asset Purchase Agreement also includes possible incentive payments during each of the three (3) years beginning in 2017; namely, in the event the annual gross revenue generated by the disbursement business exceeds $75 million, we will receive thirty-five percent of any such excess. In addition, concurrently with the closing, the parties will enter into a transition services agreement, the Transition Services Agreement, pursuant to which Higher One will provide certain transition services to Bank and Bank will provide certain services to Higher One from the date of the close through June 30, 2017. As consideration for these services, Customers will pay Higher One an additional $5 million in cash payable in equal installments over the term of the transition services. The Disbursements Asset Purchase Agreement includes customary representations, warranties, indemnities and covenants of the parties. The covenants include, among other things, a requirement that we will conduct the disbursement business in the ordinary course before the closing, and a requirement that Holdings will prepare and file a proxy statement with the Securities and Exchange Commission and seek stockholder approval of the transactions contemplated by the Disbursements Asset Purchase Agreement. On April 4, 2016, our stockholders authorized the sale of the disbursements business to Buyer. We are also obligated to provide certain consulting services to Buyer with respect to the disbursement business for a period of two years following the closing. In addition, we have agreed not to compete with Buyer in the full-service refund disbursement business, or to solicit Higher One employees offered employment by Buyer, for a period of four years following the closing.
